HUGHES, J.
Epitomized Opinion
This is an action for conversion. The opinion does not give the facts giving rise to the alleged conversion. It seems that bonds were stoien xrom the bank as alleged bailee. Reversal is asked on the ground that the evidence does not establish a relationship of bailee and bailor, that recovery should have been limited to the interest of the bailee and the property converted, and that only heresay evidence established the amount of the bonds stolen from the bank. In reversing the judgment the Court of Appeals held;
1. It was prejudicial error to allow proof of the amount of the bonds stolen by hearsay evidence entirely.
2. A bailee may re over the full value of prep-erty converted. For the conversion of money securities such as bonds, notes, etc., the owner is prima facie entitled to their face value. Either party may show the actual market value to increase cr decrease the damages.
3. The evidence establishes the bank as bailee under the decisions of 113 Atl. 681; 190 Pac. 946, and 95 N. E. 973.